The following was the judgment entered in this court: It seems to the court that inasmuch as the proceeding of unlawful detainer is not in the law capable of being revived on the death of the plaintiff in such proceeding, but upon such death the suit abates, there is error in the said record to the prejudice of the plaintiff as alleged in his petition, wherefore it is considered by the court that the judgment of the said circuit court of Marion county be reversed and annulled, and that the plaintiff in error recover his costs.
Judgment REVERSED.